RYMER, Circuit Judge,
dissenting:
I believe that this case is controlled by our holding in In re Pacific Atlantic Trading Co., 33 F.3d 1064 (9th Cir.1994), not by the teaching of In re Tomlan, 102 B.R. 790 (E.D.Wash.1989), aff'd per curiam, 907 F.2d 114 (9th Cir.1990). Like this case, Pacific Atlantic turns on former Bankruptcy Code sections 501, 502, and 507, and Bankruptcy Rule 3002; these provisions apply equally in both Chapter 7 and Chapter 13 proceedings. Pacific Atlantic’s holding that section 501 neither imposes its own time limit on the filing of claims nor incorporates the time limit of Rule 3002, is based on the plain meaning of those provisions. I don’t see how we can say otherwise just because this is a Chapter 13 case rather than a Chapter 7 one. I therefore dissent.